Citation Nr: 0836256	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-12 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Army 
from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Togus, Maine, Regional Office of the United States Department 
of Veterans Affairs, which granted service connection for 
post-traumatic stress disorder, granted entitlement to 
nonservice-connected pension, and denied service connection 
for bilateral hearing loss and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his currently diagnosed hearing 
loss disability and tinnitus are both related to service.  
Here, a remand is necessary in order to obtain a new 
audiological examination with an opinion as to the likelihood 
that hearing loss and tinnitus are etiologically related to 
service or some aspect of his period of service.   

While a VA examiner provided an opinion essentially 
indicating it was not likely that the veteran's tinnitus and 
hearing loss were related to service, the Board finds that 
the scant rationale provided by the examiner in a May 2006 
addendum to the April 2006 examination report does not show a 
careful consideration of the important facts of record.  The 
examiner does not indicate why hearing loss and tinnitus were 
more likely attributable to noise exposure as a carpenter 
than they were to combat noise exposure.  

As a matter of background, the Board has considered the fact 
that the claimant is a combat veteran, with documentation on 
file showing receipt of the CIB and a military occupational 
specialty of door gunner.  The file also contains 
documentation of awards earned as a door gunner.  Inservice 
exposure to loud combat noise (including noise from 
helicopters and machine guns) over an extended period is 
presumed.  Review of service medical records does not confirm 
inservice hearing loss, however, a comparison of findings 
from the report of his examination prior to service with 
findings from the report of his examination at separation 
does reveal a slight decrease in hearing acuity.  After 
separation from service the veteran worked as a carpenter 
during which time he experienced some occupational noise 
exposure.  

Additionally, no comment is ever provided by any medical 
professional as to the likelihood that hearing loss may be 
related to inservice treatment the veteran received for 
malaria.  Review of the veteran's service medical records 
reveals treatment for malaria, including the use of 
chloroquine, a known ototoxic substance.  Although the April 
2006 examiner wrote a handwritten note indicating "C-file 
reviewed", the VA audiological examiner failed to say she 
considered the veteran's malaria and chloroquine treatment in 
her report.  

Based on the lack of a detailed rationale in the April/May 
2006 examination report and addendum opinion, and the lack of 
any comment from a medical professional as to the possibility 
that chloroquine could have caused hearing loss and tinnitus, 
a new VA examination and medical opinion is requested to 
better address these issues.

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule a VA 
audiological examination for the veteran.  
The claims file must be reviewed in 
conjunction with the exam.  The examiner 
should discuss noise exposure both during 
service I combat and after service in 
carpentry, as well as the veteran's 
treatment for malaria by chloroquine.  The 
doctor should examine the veteran and 
render an opinion as to whether the 
veteran's currently diagnosed hearing loss 
is at least as likely as not caused or 
aggravated by any aspect of the veteran's 
period of service, including combat-
related noise exposure from helicopters 
and machine guns, and the veteran's 
malaria and treatment by chloroquine.  A 
full and complete rationale for all 
opinions expressed is required.

2.	The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

